UNITED S'I`ATES DISTRIC'I` COURT
MIDDLE DISTRICT OF LOUISIANA
DONTRALE DEMARKO PHILLIPS (#464769)

CIVIL ACTION
VERSUS

NO. 19~47-JWD-RLB
LOUISIANA STATE PENITENTIARY, ET AL .
RULING

This matter comes before the Court in connection with the Court’s Order dated February
12, 2019 (R. Doc. 3), denying the plaintiff authorization to proceed in forma pauperis in this case
and directing him to pay, within twenty-one (2]) days, the full amount of the Court’s filing fee.

On February 12, 2019, pursuant to the "three strikes” provision of 28 U.S.C. § 191 S(g),
the Court determined that the plaintiff was not authorized to proceed in forma pauperis herein
and ordered him to pay, within 21 days, the hill amount of the Couit’s filing fee. See R. Doc. 3.
The plaintiff was placed on notice that a failure to comply with the Court’s Order “shall result in
the dismissal of the plaintist action without further notice from the Court.” Id.

ln accordance with 28 U.S.C. § 1915, a prisoner filing a civil action or appeal in federal
court may be granted in forma pauperis status but is nonetheless required to pay the hill amount
of the Court’s filing fee over time in incremental installments However, such incremental
payments are not allowed and pauper status shall be denied where the prisoner has iiled, on at
least three prior occasions while incarcerated, actions or appeals that have been dismissed as
legally baseless. Specii`lcally:

ln no event shall a prisoner bring a civil action or appeal ajudgrnent in a civil action or

proceeding under this section if the prisoner has, on 3 or more prior occasions, while

incarcerated or detained in any facility, brought an action or appeal in a court of the
United States that was dismissed on the grounds that it is frivolous, malicious, or fails to

state a claim upon which relief may be granted, unless the prisoner is under imminent
danger of serious physical injury. 28 U.S.C. § 1915(g).

in the instant case, the plaintiff has, on three or more prior occasions while incarcerated,
brought actions or appeals in the federal courts that have been dismissed as frivolous or for
failure to state a claim upon which relief may be granted1 Accordingly, pursuant to 28 U.S.C. §
191 S(g), this Court denied the plaintiff authorization to proceed in forma pauperis and directed
him to pay the full amount of the Court’s filing fee within 21 days. A review of the record by the
Court reflects that the plaintiff has failed to pay the filing fee as ordered on February 12, 2019.
Accordingly,

IT IS ORDERED that the above-captioned proceeding be DISMISSED, WITHOUT
PREJUDICE, for failure of the plaintiff to pay the Court’s filing fee. Judgment shall be entered
accordingly.

Signed in Baton Rouge, Louisiana, on March 18 20]9.

M\

IlinGIi JOHN W. deGRAvELLEs
UNITED sTATEs msch coURT
MIDDLE DISTRICT OF LoUISIANA

 

 

l Cases filed by the plaintiff that have been dismissed by the federal courts as fiivolous, malicious, or for failure to
state a claim include, but are not limited to, Donrrale Demarko Ph:'lhps v. John C. Si`moneaux, er a!., Civil Action No.
13-2438-DDD-.IDK (W.D. L.a.); Donrraie Demarko Philhps v. Rapides Parish, er al., Civil Action No. 13-1925~
JTT-JDK (W.D. La.); and Donrrule Ph:`lh`ps v. Rap:'des Parfsh Judge’s Ojice, et ai'., Civil Action No. 15-
OZSO-SDD-SCR (M.D. l_.a.).

